UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of July 2015 Commission File Number 001-36848 Check-Cap Ltd. (Translation of registrant’s name into English) Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statement File No. 333-203384. CHECK-CAP LTD. The following exhibits are attached: Press Release, dated July 6, 2015: Check-Cap Announces Extraordinary General Meeting of Shareholders to be held on August 13, 2015 Letter to Shareholders dated July 6, 2015 Notice and Proxy Statement for the Extraordinary General Meeting of Shareholders to be held on August 13, 2015 Form of Proxy Card SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 6, 2015 CHECK-CAP LTD. By:/s/ Guy Neev Name: Guy Neev Title:Chief Executive Officer
